DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Acknowledgement is made of the preliminary amendment filed 9/6/2019.

Information Disclosure Statement
	Acknowledgement is made of the information disclosure statement filed 9/6/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Regarding claim 30, Khait et al. teach a body antenna configured to detect signals from a pill antenna swallowed by a patient, the body antenna comprising: 
	a tab portion configured to physically attach to an electrical connector (e.g. fig. 3A item 394, refer to its connection to other components of the circuitry); 
	said coil portion comprising a plurality of concentric wire turns (e.g. fig. 5, items 400, 410, 404, and 420); and 
	said plurality of concentric wire turns including a first end and a second end, said second end corresponding to end of the plurality of concentric wire turns (e.g. fig. 5, items 400, 410, 404, and 420); and 
	a bridge extending over at least a portion of the plurality of concentric wire turns (e.g. fig. 5, items 440), said bridge including a conductor wrapped by an insulation, wherein the conductor is configured to electrically connect the second end with circuitry of the electrical connector (e.g. para 75, "interconnected by using micro vias, which are shown at 440"; for 'insulation' refer to the layers of insulation that separate the coils electrically from each other in item 400; for 'conductor' refer to items 440). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Khait et al. (U.S. 2012/0179981 A1) in view of Tanaka et al. (U.S. 8,821,380 B2).
	Regarding claim 21, Khait et al. teach a body antenna configured to detect signals from a pill antenna swallowed by a patient, the body antenna comprising: 
	a tab portion configured to physically attach to an electrical connector (e.g. fig. 3A item 394, refer to its connection to other components of the circuitry); 
	said coil portion comprising a plurality of concentric wire turns (e.g. fig. 5, items 400, 410, 404, and 420); and 
	said plurality of concentric wire turns including a first end and a second end, said second end corresponding to end of the plurality of concentric wire turns (e.g. fig. 5, items 400, 410, 404, and 420); and 
	a bridge extending over at least a portion of the plurality of concentric wire turns (e.g. fig. 5, items 440), said bridge including a conductor wrapped by an insulation, wherein the conductor is configured to electrically connect the second end with circuitry of the electrical connector (e.g. para 75, "interconnected by using micro vias, which are shown at 440"; for 'insulation' refer to the layers of insulation that separate the coils electrically from each other in item 400; for 'conductor' refer to items 440). 
	Khait et al. teach the limitations as discussed above but fail to explicitly teach the coil portion forming an octagonal region.  In the same field of endeavor, Tanaka et al. teach an octagonal circuit board with coils/antennas (e.g. fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the coil portion forming an octagonal region.  Such a modification is an obvious design choice in the configuration of antenna shapes in the field of endoscopes (e.g. col. 1-3; fig. 3; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
	Regarding claim 23, Khait et al. teach wherein the plurality of concentric wire turns are printed on a substrate of the coil portion (e.g. fig. 5, items 402, 404, 406, 408, and 409, refer to the PCB or substrate that the coils are disposed). 
	Regarding claim 24, Khait et al. teach wherein the tab portion comprises a stiffener configured to provide mechanically robust connection with the electrical connector (e.g. para 92, "interconnected via the intersection hubs"; the hub or parts of the hub can be considered a 'stiffener').  
	Regarding claim 25, Khait et al. teach the antenna of Claim 21, further comprising an encapsulation layer configured to encapsulate the coil portion. (e.g. fig. 3A, refer to the insulating portions of the circuit board surrounding coil 320)
	Regarding claim 28, Khait et al. teach a system comprising a body antenna according to Claim 21, wherein system further comprises a pill capsule, said pill capsule comprises the pill antenna (e.g. fig. 3A-3D).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Khait et al. (U.S. 2012/0179981 A1) in view of Tanaka et al. (U.S. 8,821,380 B2), further in view of Morshed (U.S. 2017/0135215 A1).  Khait et al. and Tanaka et al. teach the limitations as discussed above but may fail to explicitly teach the body antenna of wherein the conductor comprises a conductive ink placed in between the insulation.  In the same field of endeavor, Morshed (U.S. 2017/0135215 A1) teach a conductor comprises a conductive ink placed between insulation (e.g. para 48, "conductive ink"; para 57, "silver nanoparticles").  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the conductor comprise a conductive ink placed between insulation in order to provide patterns of conductance on multilayer printed circuit boards (e.g. para 48).

Claim 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Khait et al. (U.S. 2012/0179981 A1) in view of Tanaka et al. (U.S. 8,821,380 B2), further in view of Old et al. (U.S. 2014/0058221 A1).  Khait et al. and Tanaka et al. teach the limitations as discussed above but may fail to explicitly teach a tuning circuit or filtering circuit.  However, in the same field of endeavor, Old et al. teach optimizing signals using filtering or tuning circuits (e.g. para 43, "filtering on the phase and/or amplitude shifts"; para 33, "tuned specifically to the frequency").  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a tuning or filtering circuit.  Such a modification is a common solution to the problem of optimizing signals for location/orientation determination in capsule endoscopy applications (e.g. para 3-6).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Khait et al. (U.S. 2012/0179981 A1) in view of Tanaka et al. (U.S. 8,821,380 B2), and further in view of Carron et al. (U.S. 10,945,635 B1).
	Regarding claim 29, Khait et al. teach wherein the pill capsule comprises a flexible circuit, said flexible circuit (e.g. fig. 3B, refer to the interconnected circuits of items 350 and 302) including a: 
	a base (e.g. fig. 3B, item 394);
	a first arm extending from the base, the first arm configured to fold on a first side of the base (e.g. fig. 3B, item 310);
	a second arm extending from the base, the second arm configured to fold on a second side opposite from the first side (e.g. fig. 3B, item 320); 
	wherein the base, the first arm, and the second arm are configured to form a first recess and house a battery (e.g. para 61, "one or more batteries in place").
Khait et al. teach the limitations as discussed above but fail to explicitly teach a second recess in a folded configuration configured to house a ferrite core.  In the same field of endeavor, Carron et al. teach a ferrite core disposed in a pill antenna (e.g. fig. 6D).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a second recess in a folded configuration configured to house a ferrite core.  Such a modification may amplify the dipole magnetic field produced by the current flowing through the coil (e.g. col. 10, lines 40-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMER M CHAO whose telephone number is (571)272-0674. The examiner can normally be reached 9am-1pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELMER M CHAO/Examiner, Art Unit 3793